                 IN THE UNITED STATES DISTRICT COURT FOR THE
                        WESTERN DISTRICT OF TENNESSEE
                              WESTERN DIVISION


UNITED STATES OF AMERICA                      )
                                              )
vs.


't,o__~esh S~bro.~1
                                              )
                                                        Case No.           )C, -- ~o       3 I   1
       Defe ndan t..


                        NOTICE OF SURRENDER OF PASSPORT
                                                  AND
                           ACKNOWLEDGMENT OF DEFENDANT



      On _      _._
                 / _,_
                    ( _~ -=--
                          ;;l.,_
                             ~ O_ -_ _
                                     / _'}
                                         __.__ _ _ _ _ _ _         J   Passport ~Nurnber

                                            iss u ed to the above n amed defendant




custody of the Clerk of Court pursuant to court order.

                                                        CLERK ,
                                                                                                 &


Recei p t # :                                           BY :
                                                                          eputy Clerk
                                                        Dated :     /f -   ~0 -   /9
xxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxx
                          ACKNOWLEDGMENT OF DEFENDANT
 This wi l l acknow l edge t h at I , JM:~yL..MtJ~TOIV                     FU'     surrendered
 Passport Number         /,_~   -ft.-,.. Ul< (1.) i:r,,.,J.,,._   (Js;:    the   court pursuant

to prior order of the court on                     11/2offe/1
                                                   I   I




                  '?~C----                        Surrendering Party ' s Signa t ure
                                                                                        ,-1/\1·-, :-')=38
                                                                                        U::1 i-=l ,~ -
                & - ~-=--~- t1f
                             _ ,v_f, _'1 _ _ __
